
	
		II
		110th CONGRESS
		1st Session
		S. 1654
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the sale or provision of caller ID spoofing
		  services.
	
	
		Section 1040 of title 18, United States
			 Code, is amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)OffenseWhoever,
				using any means or facility of interstate or foreign commerce—
						(1)knowingly
				generates, transmits, or causes to be generated or transmitted—
							(A)false caller ID
				information with intent wrongfully to obtain anything of value; or
							(B)caller ID
				information pertaining to an actual person or other entity without that
				person's or entity's consent and with intent to deceive any person or other
				entity about the identity of the caller; or
							(2)knowingly offers,
				sells, or makes available a service that enables users to modify, generate, or
				transmit false or misleading caller ID information or attempts or conspires to
				do so, shall be punished as provided in subsection
				(b).
						;
				and
			(2)by adding at the
			 end the following:
				
					(f)ExceptionsParagraph
				(a)(2) does not prohibit offering, selling, or making available any such
				service that transmits, in the signaling data with each call, (1) information
				sufficient to indicate to the recipient's telephone carrier that the caller ID
				information is not accurate, (2) if available, the originating telephone number
				or other information identifying the origin of the call, and (3) the identity
				of the provider of the service that enabled the user to modify, generate, or
				transmit the chosen caller ID
				information.
					.
			
